DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Election with traverse is acknowledged. The traversal is on the ground that the searches would be co-extensive and would not unduly burden the examiner. This is not found persuasive because burden is not only based upon searches being co-extensive. Examination and analysis for determination of patentability creates burden. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liker (US 5285215).
Liker discloses an ink jet recording apparatus comprising:
              an ink jet head (FIG. 3) which forms an image on a recording medium response to a drive signal (FIG. 13) applied to multiple piezoelectric elements (FIGs. 4-5, elements 204 and 260), the drive signal causing multiple pressure chambers (FIG. 2, element 200) corresponding to the multiple piezoelectric elements to expand or to contract in volume and causing ink in the multiple pressure chambers to be discharged from multiple nozzles (FIG. 2, element 202); and
              a drive circuit which generates a drive signal for discharging multiple liquid droplets to one pixel for combining the multiple liquid droplets together and applies the drive signal to each of the FIGs. 6-10: The drive signal (FIG. 6) includes multiple discharging pulses (1 and 3) for discharging multiple ink drops (7, 5) that combine together on the flight to form a single drop (9) to form a pixel),
             wherein the drive signal includes multiple discharge pulses (FIG. 6, elements 1 and 3. FIG. 13, elements 17 and 19) which make velocities of tips of respective liquid columns substantially same after a predetermined time from starting of ink discharge from the nozzles (column 6, lines 35-65: The first droplet having a velocity ranging from 8 to 10 m/s. The second droplet having a velocity ranging from 6 to 8 m/s. The difference in the ranges of these velocities of the first and second droplets read on the claim language “substantially same”).
Regarding to claim 8: wherein, in the drive signal, a last discharge pulse of the multiple discharge pulses is included in a satellite reducing pulse (FIG. 13, element 21).


2.	Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuto et al. (US 6488349).
Matsuto et al. discloses an ink jet recording apparatus comprising:
              an ink jet head (FIG. 1, element 1) which forms an image on a recording medium (FIG. 1, element 41) in response to a drive signal (FIG. 7b) applied to multiple piezoelectric elements (FIG. 2, elements 10), the drive signal causing multiple pressure chambers (FIG. 2, elements 4) corresponding to the multiple piezoelectric elements to expand or to contract in volume and causing ink in the multiple pressure chambers to be discharged from multiple nozzles (FIG. 2, elements 2); and
              a drive circuit which generates a drive signal for discharging multiple liquid droplets to one pixel for combining the multiple liquid droplets together and applies the drive signal to each of the FIGs. 7a-b: The drive signal includes multiple discharging pulses (S4, S8, S12) for discharging multiple ink drops (Q1, Q2, Q3) that combine together on the flight to form a single drop (Q123) to form a pixel),
             wherein the drive signal includes multiple discharge pulses (FIGs. 7a-b: The drive signal includes multiple discharging pulses (S4, S8, S12)) which make velocities of tips of respective liquid columns substantially same after a predetermined time from starting of ink discharge from the nozzles (In FIG. 7a and column 17, lines 1-21, each ink drop (Q1-Q3) has an associated velocity (V1-V3), wherein V1 = V2 and V3 is higher. In addition, since the velocity of the tip of an ink column depends on the parameters of the ejection pulse, such as the slopes of the rising edge and the falling edge, the pulsewidth, the intervals between the ejection pulses… In this case, since the parameters of the ejection pulses (based on the shapes of the ejection pulses (S4, S8, S12) shown in FIG. 7b) are similar, these ejection pules thus cause the ejection of ink columns with substantially same velocities. Beside, the claim language “substantially same” of the velocities is described in the Specification is that there is a difference in values of the velocities, but the difference is not so significant so that the ink drops merge together while flying to form a single ink drop).
Regarding to claim 8: wherein, in the drive signal, a last discharge pulse of the multiple discharge pulses is included in a satellite reducing pulse (FIG. 12a, element S1).
Allowable Subject Matter
2.	Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claim 9: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein a top voltage of the first contraction pulse is higher than the reference voltage, wherein the second expansion pulse is 
Regarding to claim 10: The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein a pulse width of the respective multiple discharge pulses is 1.0 to 1.3 times of AL, wherein a standby time between one of the multiple discharge pulses and another of the multiple discharge pulses is 0.3 to 0.5 times of AL, wherein a standby time is longer than or has a same length as a preceding standby time, and wherein a last discharge pulse of the multiple discharge pulses includes a satellite reducing pulse is neither disclosed nor taught by the cited prior art of record, alone or in combination.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


	/LAM S NGUYEN/              Primary Examiner, Art Unit 2853